Citation Nr: 0033553	
Decision Date: 12/22/00    Archive Date: 01/03/01

DOCKET NO.  96-37 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral plantar 
fasciitis.  

2.  The propriety of the initial noncompensable rating for 
service-connected sinusitis.  

3.  The propriety of the initial noncompensable rating for 
service-connected multiple uterine fibroids with 
dysfunctional uterine bleeding.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to May 1969 
and June 1990 to August 1995.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 1996 rating determinations of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas 
that granted service connection for sinusitis and multiple 
uterine fibroids with dysfunctional uterine bleeding, each 
evaluated as noncompensable effective the day following 
discharge from service, August 22, 1995; and denied 
entitlement to service connection for plantar fasciitis.  

This case was before the Board when it was remanded in part 
to afford the veteran additional examinations.  The appellant 
failed to report for the scheduled examinations and the case 
has been returned to the Board for further consideration.

Inasmuch as the veteran is in receipt of noncompensable 
evaluations for multiple service connected disabilities, the 
issue of entitlement to a 10 percent evaluation under 38 
C.F.R. § 3.324 (2000) is raised.  That issue has not been 
adjudicated by the RO and is referred to that agency for 
appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran does not currently have plantar fasciitis.  

3.  At no time since service has the veteran's sinusitis 
disability been manifested by moderate symptoms with 
discharge, crusting, scabbing, or infrequent headaches, or by 
three or more incapacitating episodes per year of by three to 
six non-incapacitating episodes per year characterized by 
headache, pain, and purulent discharge or crusting.  

4.  At no time since service has the veteran's gynecological 
disability been manifested by symptoms that require 
continuous treatment.  


CONCLUSIONS OF LAW

1.  Plantar fasciitis was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 
1991).  

2.  The criteria for an initial compensable evaluation for 
sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.97, Diagnostic Code 
(DC) 6513 (effective prior to and after October 7, 1996) 
(2000).  

3.  The criteria for an initial compensable evaluation for 
multiple uterine fibroids with dysfunctional uterine bleeding 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321, 4.1, 4.7, 4.116, DC 7613 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

Recently enacted law provides that upon receipt of a complete 
or substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of that notice, the 
Secretary shall indicate which portion of that information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary, in accordance with 
section 5103A of this title and any other applicable 
provisions of law, will attempt to obtain on behalf of the 
claimant.  H.R. 4864, the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) 
(to be codified at 38 U.S.C. § 5103A)

Further, the law provides that the Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  The law further provides that 
the Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  H.R. 4864, the Veterans Claims 
Assistance Act of 2000, (to be codified at 38 U.S.C.A. 
§ 5103A(a)(1)-(3)).  

Governing law now specifically provides that the duty to 
assist includes obtaining relevant records (including private 
records) that the claimant adequately identifies to the 
Secretary and authorizes the Secretary to obtain, and that 
whenever the Secretary, after making such reasonable efforts, 
is unable to obtain all of the relevant records sought, the 
Secretary shall notify the claimant that the Secretary is 
unable to obtain records with respect to the claim.  The 
notification must identify the records the Secretary is 
unable to obtain; explain the efforts that the Secretary made 
to obtain those records; and, describe any further action to 
be taken by the Secretary with respect to the claim.  
Veterans Claims Assistance Act of 2000, (to be codified at 
38 U.S.C.A. § 5103A(b)(1), (2)).  The law further states that 
whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c), the efforts to obtain those records shall 
continue until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  
Veterans Claims Assistance Act of 2000, (to be codified at 
38 U.S.C.A. § 5103A(b)(3)).  

Current law more specifically provides that the assistance 
provided by the Secretary shall include obtaining the 
following records if relevant to the claim:  

(1) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to active military, naval, or air 
service that are held or maintained by a governmental 
entity.
  
(2) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those 
records.
  
(3) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain.

Veterans Claims Assistance Act of 2000, (to be codified at 
38 U.S.C.A. § 5103A(c)).  

The law further provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  Veterans Claims Assistance Act of 
2000 (to be codified at 38 U.S.C.A. § 5103A(d)).  

Newly enacted legislation now provides as follows:

(a) Except as otherwise provided by law, 
a claimant has the responsibility to 
present and support a claim for benefits 
under laws administered by the Secretary.

(b) The Secretary shall consider all 
information and lay and medical evidence 
of record in a case before the Secretary 
with respect to benefits under laws 
administered by the Secretary. When there 
is an approximate balance of positive and 
negative evidence regarding any issue 
material to the determination of a 
matter, the Secretary shall give the 
benefit of the doubt to the claimant.

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, ___ (2000) (to be codified at 38 U.S.C. 
§ 5107)

In this case the evidence available for review includes the 
claimant's service medical records and private and VA 
postservice clinical records.  Additional relevant records 
pertaining to the claim at issue have not been reported, and 
it is the Board's conclusion that the evidence does not 
suggest that examination is necessary to make a decision on 
the current claim.  Additionally, it is noted that the 
veteran was scheduled for numerous VA examinations and failed 
to appear without explanation.  Thus, it is determined that 
the duty to assist requirements contained in Veterans Claims 
Assistance Act of 2000 (to be codified at 38 U.S.C.A. 
§ 5103A(d)) have been met.  

Factual Background

A review of the service medical records (SMRs) discloses that 
the veteran was seen for complaints of foot pain on numerous 
occasion while in service, with diagnoses of plantar 
fasciitis being rendered on several occasions.  These records 
also reflect that she began receiving treatment for 
dysfunctional uterine bleeding in 1991 and for sinusitis in 
1993.  In a report of medical history completed for 
separation from service in May 1995, the examiner reported 
that the veteran had a history of foot pain due in part to a 
left ankle sprain and also due to plantar fasciitis.  On 
examination for separation from service in May 1995, it was 
reported that the veteran had a recent history of treatment 
in the physical therapy clinic for plantar fasciitis, and 
that she was taking Motrin for this disability.

The veteran's claim for service connection for the conditions 
at issue in this appeal was dated in July 1995 and received 
in September 1995.

Numerous post-service VA examinations were conducted in May 
1996 to address the veteran's reported symptoms.  As to her 
foot complaints, the veteran noted that she wore orthotics in 
her shoes and had no residual symptoms associated with 
plantar fasciitis that was initially diagnosed during 
service.  She said that the last flare-up had been in 1995.  
The examiner noted that she was essentially asymptomatic and 
that examination of the knees, ankles, and feet was within 
normal limits.  A history of plantar fasciitis with a normal 
examination was diagnosed.

A VA outpatient treatment record dated in August 1996 
reflects that the veteran had a full range of motion in the 
lower extremities, with a normal neurologic examination.  
Plantar fasciitis was assessed.  

As to her complaints of sinusitis, it was noted that she gave 
a history of having had episodes of sinus difficulties with 
drainage, cough, and headaches.  These manifestations were 
mainly seasonal with pollens.  She occasionally developed 
episodes of bronchitis.  Additional VA nose and throat 
examination was conducted that same month.  Examination 
showed stuffy turbinates.  Occasional sinusitis was 
diagnosed.  

Upon gynecological examination, it was noted that the veteran 
was taking a combination of oral contraceptives.  Examination 
showed that the uterus was retroverted, irregular and 
enlarged.  There was slight tenderness.  Pelvic ultrasound 
was interpreted as showing an enlarged uterus with presence 
of multiple mass.  A PAP smear was performed and negative for 
malignance.  The diagnoses were normal gynecological 
examination with exception of dysfunctional uterine bleeding 
by history, dysmenorrhea by history, menorrhagia by history, 
and multiple uterine fibroids by ultrasound.  Upon follow-up 
visit in August 1996, it was noted that she had done Kegal 
exercises for urinary symptoms without any improvement.  

In July 1998, the Board remanded the issues on appeal for 
additional VA examinations.  

A letter from the RO dated in March 2000 was sent to the 
veteran at her last known address noting that she had been 
scheduled for VA examinations on three occasions for 
evaluation of sinusitis, bilateral plantar fasciitis, and 
multiple uterine fibroids with dysfunctional uterine 
bleeding, but that she had failed to report for these 
examinations.  She was asked to indicate whether she would 
report for an examination and was informed that if no 
response was received by May 23, 2000, her claim would be 
considered on the basis of the evidence of record.  The 
record reflects that this letter was returned as the 
forwarding order had expired.  

An April 200 Report of Contact (VA FORM 119) reflects that 
additional attempts were made to contact the veteran or her 
father by phone.  These attempts were unsuccessful.  

Service Connection

Criteria 

The basic framework of the law and regulations provides that 
service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (2000).  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2000).  

In this regard, a review of the claims folder reveals that 
the veteran has only had one address on file since 1995, and 
that all VA notices have been sent to this address.  

The provisions of 38 C.F.R. § 3.326(a) (2000) provide, in 
part, that individuals for whom examinations have been 
authorized and scheduled are required to report to such 
examinations.

Thirty-eight C.F.R. § 3.655 (2000) addresses the consequences 
of a veteran's failure to attend scheduled VA medical 
examinations.  That regulation at (a) provides that when 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination and a claimant, without 
"good cause," fails to report for such examination, action 
shall be taken.  At (b) it is provided that when a claimant 
fails to report for an examination scheduled in conjunction 
with an original compensation claim, the claim shall be rated 
based on the available evidence on file.  

In Hyson v. Brown, 5 Vet. App. 262 (1993), the Court held 
that it was incumbent upon the RO to send notice to the 
veteran's "last address of record."  In Wamhoff v. Brown, 8 
Vet. App. 517 (1996), the Court found that notice of required 
VA examinations mailed to the veteran's sole address on file 
was sufficient to trigger the veteran's duty to appear for 
such examinations, although the evidence in that case later 
revealed that the veteran did not in fact receive such 
notification because he was not in fact residing at that 
address.

The Court has ruled that there is a "presumption of 
regularity" under which it is presumed that Government 
officials have properly discharged their official duties. 
Clear evidence to the contrary is required to rebut the 
presumption of regularity. Ashley v. Derwinski, 2 Vet. App. 
307 (1992), (citing United States v. Chemical Foundation, 
Inc., 272 U.S. 1, 14-15 (1926)).  While the Ashley case dealt 
with regularity of procedures at the Board, in Mindenhall v. 
Brown, 7 Vet. App. 271 (1994), the Court applied this 
presumption of regularity to procedures at the RO. That 
latter case also stands for the proposition that VA need only 
mail notice to the last address of record in order for the 
presumption to attach.  Mindenhall at 274.

Analysis

The veteran was assessed as having plantar fasciitis in 
service and such an impression was reported following 
service.  A nexus between the current findings and those in 
service is supplied by the facts that the veteran submitted 
her claim proximate to the time of separation from service, 
and that the disability was noted on the separation 
examination.  Adams v. West, 13 Vet. App. 453 (2000); Hampton 
v. West, 10 Vet. App. 481 (1998).  

The Board attempted to assist the veteran with the 
development of her claim by affording her VA examinations on 
three occasions.  Since she failed without explanation to 
report for those examinations or to keep the Board informed 
of her current address, the Board must decide her claim on 
the basis of the evidence of record.  38 C.F.R. § 3.655.  

The evidence in favor of the veteran's claim consists of the 
fact that plantar fasciitis was noted in service and within a 
relatively short period after service.  The evidence against 
her claim includes the fact that on the VA examination in May 
1996, the feet were found to be essentially normal, and 
plantar fasciitis was reported only by history.  Even on the 
August 1996, outpatient treatment record all reported 
findings referable to the feet were within normal limits 
(with the exception of the veteran's subjective complaint of 
pain).  The May 1996 examination is more probative than the 
August 1996 evaluation, because it contained more detail and 
therefore appears to be more thorough than the evaluation 
performed in August 1996.  The Board also notes that there 
have been no findings referable to plantar fasciitis 
subsequent to August 1996.  The Board finds that the weight 
of the evidence is against a conclusion that the veteran 
currently has plantar fasciitis.  Accordingly, the claim must 
be denied.


Original Evaluations

Criteria

In the instant case the veteran's appeal arises from the 
original assignment of a disability rating.  However, when a 
veteran is awarded service connection for a disability and 
subsequently appeals the initial assignment of a rating for 
that disability, the claim continues to be well grounded.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995); see also 
Fenderson v. West, 12 Vet. App. 119 (2000).

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (2000).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (2000).  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.49 (2000); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that "[c]ompensation for service-connected injury is 
limited to those claims which show present disability" and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance." 

More recently the Court has held that the above rule is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged" ratings.  
Fenderson v. West, at 126.

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2000).  

Also applicable are 38 C.F.R. §§ 3.326 and 3.655 as 
summarized above.  

Sinusitis 

The veteran's sinusitis was assigned a noncompensable rating 
by the RO, effective  from August 22, 1995, 1996, the day 
following the veteran's separation from service.

During the pendency of the appeal, the criteria for 
evaluating respiratory disorders in the VA Schedule for 
Rating Disabilities, 38 C.F.R. § Part 4 (1996), was amended, 
effective October 7, 1996.  See 61 Fed. Reg. 46720 through 
46731 (September 5, 1996).  The rating criteria for sinusitis 
have been modified.  See 38 C.F.R. § 4.97, DC 6513.

When a law or regulation changes while a case is pending, the 
version most favorable to the claimant applies, absent 
congressional intent to the contrary. Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  

VA's General Counsel has held that where a law or regulation 
changes during the pendency of a claim for increased rating, 
the Board should first determine whether the revised version 
is more favorable to the veteran.  In so doing, it may be 
necessary for the Board to apply both the old and new 
versions of the regulation.  If the revised version of the 
regulation is more favorable, the retroactive reach of that 
regulation under 38 U.S.C.A. § 5110(g) (West 1991), can be no 
earlier than the effective date of that change.  The Board 
must apply only the earlier version of the regulation for the 
period prior to the effective date of the change.  VAOPGCPREC 
3-2000 (2000).

The veteran is currently rated as zero percent disabled for 
maxillary sinusitis under 38 C.F.R. § 4.97, DC 6513.  As the 
veteran has been diagnosed with sinusitis, the Board finds 
this to be the appropriate DC. Under the rating criteria for 
maxillary sinusitis in effect prior to October 1996, a 30 
percent rating is warranted for severe sinusitis, with 
frequently incapacitating recurrences, severe and frequent 
headaches, purulent discharge or crusting reflecting 
purulence; a 10 percent evaluation is warranted for moderate 
chronic maxillary sinusitis manifested by discharge, crusting 
or scabbing and infrequent headaches; with X-ray 
manifestations only, mild or occasional symptoms, a 
noncompensable rating is assigned.  DC 6513 (effective prior 
to October 7, 1996).

Under the general rating criteria for sinusitis effective 
from October 1996, a noncompensable disability rating is 
assigned for sinusitis detected by X-rays only.  A 10 percent 
disability rating is warranted where there are one or two 
incapacitating episodes of sinusitis per year that require 
prolonged (lasting four to six weeks) antibiotic treatment; 
or, three to six non-incapacitating episodes of sinusitis per 
year characterized by headaches, pain, and purulent discharge 
or crusting.  A 30 percent disability rating is warranted 
where there are three or more incapacitating episodes per 
year of sinusitis requiring prolonged (lasting four to six 
weeks) antibiotic treatment; or more than six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.

The current symptoms of sinusitis have included complaints of 
drainage, coughing, and headaches.  The veteran reports 
occasional infections, mostly seasonal.  Examination reflects 
stuffy turbinates and a diagnosis of occasional sinusitis.  
There has been no clinical documentation of purulent 
discharge or crusting reflecting purulence.  Additionally, 
incapacitating episodes of sinusitis requiring prolonged 
antibiotic treatment are not indicated.  

Thus, it is not reasonable to conclude, considering the 
rating criteria, that manifestations of sinusitis warrant a 
compensable rating under either the old or the new criteria.  

The Board has reviewed the entire record and finds that, as 
discussed above, that there has been no period since the 
effective date of service connection when a compensable 
rating was warranted for sinusitis.  Thus, the Board has 
concluded that a staged rating for this disorder is not 
warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Multiple Uterine Fibroids with Dysfunctional Uterine Bleeding

Service connection for multiple uterine fibroids with 
dysfunctional uterine bleeding was granted upon rating 
decision dated in June 1996, and a noncompensable rating was 
assigned, effective from the date following separation from 
service in August 1995.  

The service-connected gynecological disorder is rated 
pursuant to DC 7613 which provides for disease, injury, or 
adhesions of the uterus following a general rating formula 
for female reproductive organs (DCs 7610 through 7615).  

Symptoms not controlled by continuous treatment warrant a 30 
percent rating.  
Symptoms that require continuous treatment warrant a 10 
percent rating.  
Symptoms that do not require continuous treatment warrant a 
noncompensable rating.  

Since there is no current evidence reflecting that the 
veteran is undergoing continuous treatment for her service-
connected gynecological disorder, it is clear that a 
compensable rating is not warranted under the applicable DC.  

The Board has reviewed the entire record and finds that the 
noncompensable rating assigned for the veteran's 
gynecological disorder reflects the most disabling that this 
disorder has been since the veteran was discharged from 
service and filed her claim for service connection, which is 
the beginning of the appeal period.  Thus, the Board has 
concluded that a staged rating for this disorder is not 
warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Extraschedular Ratings

Under the provisions of 38 C.F.R. § 3.321 (2000), in 
exceptional cases an extraschedular evaluation can be 
provided in the interest of justice.  The governing norm in 
such a case is that the case presents such an unusual or 
exceptional disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  In this case marked 
interference with employment has not been shown and the 
veteran's disability has not required any periods of recent 
hospitalization.  VA need not consider entitlement to an 
extraschedular evaluation where such entitlement is not 
raised by the veteran or the record.  Shipwash.  In this case 
the RO considered the question of referral of the veteran's 
claims for assignment of an extraschedular evaluation in the 
statement of the case issued in August 1996.  

The record in this case does not raise the question of 
entitlement to an extraschedular evaluation since the veteran 
has not required any periods of hospitalization for her 
disabilities, and there have been no reports that the 
disabilities are interfering with her employment.


ORDER

Entitlement to service connection for bilateral plantar 
fasciitis is denied.  

The claim for an initial rating in excess of the currently 
assigned noncompensable rating for sinusitis is denied.  

The claim for an initial rating in excess of the currently 
assigned noncompensable rating for multiple uterine fibroids 
with dysfunctional uterine bleeding is denied.  



		
	Mark D. Hindin 
	Veterans Law Judge
	Board of Veterans' Appeals


 

